--------------------------------------------------------------------------------

Exhibit 10.1
 
SECOND AMENDMENT TO TRI-POINTE OFFICE LEASE
 
THIS SECOND AMENDMENT TO TRI-POINTE OFFICE LEASE (“Second Amendment”) is made
and entered into this 5th day of June, 2012 (“Effective Date”) by and between
Tri Pointe Tucson, LLC, a California limited liability company (“Landlord”) and
Scientific Learning Corporation, a Delaware corporation (“Tenant”).


WITNESSETH:


WHEREAS, Landlord and Tenant executed that certain Tri-Pointe Office Lease dated
April 5, 2006, as amended by the First Amendment to Lease dated February 28,
2008, (collectively the “Lease”), for those premises located at 6367 E. Tanque
Verde Road, Suite 10, Tucson, Arizona (the “Demised Premises”).


WHEREAS, the Lease Term currently expires May 31, 2013;


WHEREAS, the parties desire to amend the Lease to reflect: (i) an extension of
the Lease Term; (ii) a relocation of Tenant’s Demised Premises and expansion of
the square footage of the Demised Premises; (iii) a modification of Tenant’s
Base Rent schedule; and (iv) various other terms as set forth below.


NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties do hereby agree as
follows:


1.           LEASE TERM:  The Lease Term is hereby extended for a period of
fifty-one (51) months commencing June 1, 2013 and ending August 31, 2017 (the
“Extension Term”).


2.           DEMISED PREMISES.   On September 1, 2012 (the “Expansion Date”),
Tenant shall  vacate 6367 E. Tanque Verde Rd., Suite 10 consisting of
approximately 6,167 rentable square feet, and Tenant shall relocate its business
and occupy 6375 E. Tanque Verde Rd., Suite 200, (the “Expansion Space”),
consisting of approximately 10,823 rentable square feet, as further depicted on
Exhibit “A” attached hereto.  From and after the Expansion Date, the Expansion
Space shall be the Demised Premises for the duration of the Lease Term,
including the Extension Term.


3.           EARLY OCCUPANCY.  Tenant may occupy the Expansion Space prior to
the Expansion Date upon Landlord’s completion of the improvements to the
Expansion Space described in Section 7 of this Second Amendment, subject to all
of the provisions of the Lease.  Notwithstanding anything to the contrary in the
Lease, during the early occupancy period, Tenant shall not be required to pay
Monthly Base Rent and or any other charges specified in this Lease.  Early
occupancy of the Expansion Space by Tenant shall not advance the Termination
Date of this Lease.


4.           BASE RENT:  Commencing on the Expansion Date, Base Rent for the
Demised Premises shall be payable to Landlord, without offset or deduction, in
monthly installments plus applicable tax, if any, for the following periods as
follows:
 
Tri Pointe - Scientific Learning Second Amendment
 
1

--------------------------------------------------------------------------------

 


Period
 
Base Annual Rent
(approx. per leasable
square foot)
   
Base Monthly Rent
(payable in monthly
installments)
 
9/01/2012– 8/30/2013
  $ 19.50     $ 17,587.38  
9/01/2013 – 8/30/2014
  $ 19.99     $ 18,027.06  
9/01/2014 – 8/30/2015
  $ 20.49     $ 18,477.74  
9/01/2015 – 8/30/2016
  $ 21.00     $ 18,939.68  
9/01/2016 – 8/30/2017
  $ 21.52     $ 19,413.17  



During the Extension Term, in addition to Base Rent, Tenant shall continue to
pay all other amounts due under the Lease, including but not limited to Tenant’s
share of Operating Costs, Utility Costs and Taxes.


5.           TENANT’S SHARE OF OPERATING COSTS.  From and after the Expansion
Date and continuing through the Extension Term, , Section 1L of the Lease is
hereby amended to increase Tenant’s share of the total leasable area of
Tri-Pointe Plaza from 4.04% to  7.09% and this percentage shall be used to
calculate Tenant’s share of any increase in Operating Costs, Utility Costs and
Taxes over Tenant’s Base Year.


6.           BASE YEAR. From and after the Expansion Date, the Base Year set
forth in Section 1K of the Lease is hereby changed to 2012.  Thereafter, all
future calculations of Tenant’s share of increases in Operating Costs, Utility
Costs and Real Estate Taxes shall be based upon the Base Year of 2012.


7.           TENANT IMPROVEMENTS.  Prior to the Expansion Date, Landlord shall,
at Landlord’s sole cost and expense, provide the following improvements to the
Demised Premises, as more particularly set forth on the floor plan attached
hereto as Exhibit “A”:



 
a. 
Divide offices with building standard wall system along perimeter of Premises.

 
b. 
Provide additional glass wall and system as needed to complete office divisions.

 
c. 
Provide and install Building Standard interior doors.

 
d. 
Paint the interior of the Premises. Color to be determined by Tenant.

 
e. 
Professional clean, or replace as needed, existing interior carpeting.

 
f. 
Deliver all existing improvements in proper working order.

 
g. 
Premises shall be compliant with Americans with Disability Act (ADA) as of the
date Landlord delivers the Premises to Tenant.



8.           PARKING Tenant shall have the use of fifteen (15) covered reserved
parking spaces for the Lease Term, including the Extension Term, at no
charge.  The location of such spaces shall be determined, or changed, by
Landlord at Landlord’s sole discretion.
 
Tri Pointe - Scientific Learning Second Amendment
 
2

--------------------------------------------------------------------------------

 
 
9.           RIGHT OF FIRST OFFER.  If at any time during the Lease Term or any
extension thereof any space within 6375 E. Tanque Verde, excluding any vacancy
existing as of the Effective Date becomes vacant (“Vacant Space”) and Landlord
decides to release such Vacant Space, Landlord shall give Tenant notice (“First
Notice”) of the business terms on which Landlord would be willing to lease such
Vacant Space.  Tenant shall have ten (10) days following receipt of the First
Notice to give Landlord notice of its intention to lease the Vacant Space on the
business terms set forth in the First Notice.  The parties shall then negotiate
in good faith to reach an agreement regarding the remaining terms and conditions
of the lease and shall enter into a lease for the Vacant Space.  If Tenant fails
to notify Landlord within the ten (10)  day period, Landlord shall be free to
lease the Vacant Space to a third party without re-offering it to Tenant,
provided such lease may not be on terms more favorable to the third party than
those offered to Tenant in the First Notice.  In the event the Landlord is
unable to lease the Vacant Space to a third party on the business terms provided
in the First Notice, and Landlord desires to lease the Vacant Space to a third
party on terms more favorable to the third party than those offered to Tenant,
Landlord shall give Tenant notice (“Subsequent Notice”) of the proposed new
business terms on which Landlord desires to lease the Vacant Space to a third
party.  Tenant shall have five (5) days following receipt of a Subsequent Notice
to give Landlord notice of its intention to lease the Vacant Space on the
business terms contained in such Subsequent Notice.  If Tenant fails to notify
Landlord within the five (5) day period, Landlord shall be free to lease the
Vacant Space to a third party without re-offering it to Tenant.


10.         RELOCATION.  Article 55 of the Lease Relocation is hereby deleted in
its entirety and shall be of no further force or effect.


11.         BROKERAGE.  Landlord and Tenant agree that Mark Irvin of Mark Irvin
Commercial Real Estate Services, LLC (“Tenant’s Broker”) exclusively represents
the Tenant in connection with this Second Amendment.  Upon full execution of
this Second Amendment and satisfaction of all contingencies to this Second
Amendment, Landlord agrees to pay a Tenant’s Broker a leasing commission in
connection with this Second Amendment equal to two and one-half percent (2.5%)
of the total Annual Base Rent payable by Tenant to Landlord during the Extension
Term, as defined herein.
 
12.         CONFIDENTIALITY.  Tenant acknowledges that this Second Amendment is
confidential and that Landlord shall suffer irreparable damage if the contents
of this Second Amendment are discovered by the other tenants at Tri-Pointe
Plaza, or any other third parties.  Therefore, Tenant agrees that neither it nor
its employees, agents, representatives or attorneys, shall disclose, release or
discuss the contents of this Second Amendment to or with any third party for any
reason.  Tenant agrees to reimburse, indemnify, defend and hold Landlord
harmless against any and all losses, claims, suits, damages and liabilities
resulting from the breach of the foregoing agreement of Tenant contained in this
Section 8.  In the event Tenant breaches its agreement under this Section 8 such
breach shall constitute an event of default by Tenant under the Lease, without
notice or opportunity to cure.  Notwithstanding the foregoing, Landlord
acknowledges that Tenant may file this Second Amendment with the Securities and
Exchange Commission as part of Tenant’s periodic filings as a material agreement
of Tenant, and any such filing shall not be a breach by Tenant of this Section
12.
 
13.         EXISTENCE OF OFFSETS, CREDITS, CLAIMS, CAUSES OF ACTION OR
EXPENSES.   Tenant hereby represents and warrants to Landlord that, to the best
of Tenant’s knowledge, Landlord is not in default under the Lease and Tenant has
no offsets or credits against rentals nor have any rentals been paid in
advance.  Further, Tenant agrees that there are no existing claims or causes of
action against Landlord arising out of the Lease, nor are there any existing
defenses which Tenant has against the enforcement of the Lease by Landlord, in
each case to the best of Tenant’s knowledge.
 
14.         NO WAIVER.  By entering into this Second Amendment, Landlord does
not waive any existing default under the Lease or any default hereafter
occurring, or become obligated to waive any condition or obligation in any
agreement between or among the parties hereto.  Landlord hereby represents and
warrants to Tenant that, to the best of Landlord’s knowledge, Tenant is not in
default under the Lease.  Further, Landlord agrees that, to the best of
Landlord’s knowledge, there are no existing claims or causes of action against
Tenant arising out of the Lease, nor are there any existing defenses which
Landlord has against the enforcement of the Lease by Tenant, in each case to the
best of Landlord’s knowledge.
 
Tri Pointe - Scientific Learning Second Amendment
 
3

--------------------------------------------------------------------------------

 
 
15.         BINDING EFFECT.  This Second Amendment shall be binding upon and
inure to the benefit of the parties hereto, their respective heirs,
administrators, guarantors, executors, successors and assigns.


16.         MISCELLANEOUS:  All terms not specifically defined herein are as
defined in the Lease.  Except as amended or modified by this Second Amendment,
all terms and conditions of the Lease shall remain in full force and effect and
Landlord and Tenant shall be bound thereby.  This Second Amendment may be
executed in one or more counterparts, which counterparts shall together
constitute an original document.  In the event of a conflict between the terms
of this Second Amendment and the terms of the Lease, the terms of this Second
Amendment shall prevail and be controlling.


17.         TIME:  Time is of the essence of this Second Amendment to the Lease.


18.         APPROVAL OF LANDLORD’S LENDER.  This Second Amendment is subject to
and contingent upon the approval of the Landlord’s lender.  In the event the
approval of Landlord’s lender to this Second Amendment is not obtained on terms
satisfactory to Landlord by the date which is forty (40) days after the
Effective Date (the “Deadline”), Tenant shall have the option to terminate this
Second Amendment by providing Landlord with not less than three (3) days
advanced written notice.  After the expiration of Tenant’s  three (3) day
notice, this Second Amendment shall be null and void and of no further force and
effect thereafter.  The Deadline may be extended by written agreement of
Landlord and Tenant.
 
(Signatures on following page)
 
Tri Pointe - Scientific Learning Second Amendment
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Landlord and the Tenant have signed this Second
Amendment to Lease to be executed and made effective as of the Effective Date.
 
TENANT:


SCIENTIFIC LEARNING CORPORATION,
a Delaware corporation
 
By
/s/ Andy Myers
 

 
Date Executed:
6-11-12
 



LANDLORD:


Tri Pointe Tucson, LLC, a California limited liability company
 
By:  West Valley Properties, Inc., a California corporation
Its:  Manager



 
By:
  /s/ Jon Rayden
 

 

 
Title:
 President
 

 

 
Date Executed:
 6/18/12
 



By:  Guardian Equity Growth, LLC, a California limited liability company
Its:  Manager


 
By:
/s/ Jerry Moison
 

 

 
Title:
Manager
 

 

 
Date Executed:
6/18/12
 



Tri Pointe - Scientific Learning Second Amendment
 
5

--------------------------------------------------------------------------------

 


EXHIBIT “A”

Image [image.jpg]
 
 
Tri Pointe - Scientific Learning Second Amendment
 
6

--------------------------------------------------------------------------------